DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-5, 17-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Du (US 6,459,609).
Regarding claim 2, Du discloses a method, comprising: reading a value from a ferroelectric memory cell (CF+M0) that is coupled with an activated word line (see Figure 1, WL); performing a self-reference operation (see column 5, lines 29+) using the ferroelectric memory cell to generate a reference voltage at a first digit line (line between C2 and M2) coupled to with a transistor (M2) included in a sense component (C2 is part of the sensing apparatus for the memory)  after reading the value from the ferroelectric memory cell (during the first PL pulse); and keeping the word line activated (see Figure 4, ML, column 5 lines 29+) between reading the value from the ferroelectric memory cell and performing the self-reference operation.

Regarding claim 3, Du discloses the method of claim 2, wherein performing the self-reference operation further comprises: precharging a first digit line coupled with the ferroelectric memory cell to a voltage (see Figure 4, column 5 line 18+)  associated with the reference voltage.
Regarding claim 4, Du discloses the method of claim 2, wherein performing the self-reference operation further comprises: coupling a first digit line connected with the ferroelectric memory cell with a capacitor (CADD) configured to precharge the first digit line and with an offset circuit configured to provide an offset; and generating the reference voltage using the ferroelectric memory cell after reading the value from the ferroelectric memory cell based at least in part on coupling the first digit line with the capacitor and the offset circuit (see column 5, lines 39-47).
Regarding claim 5, Du discloses the method of claim 2, wherein reading the value from the ferroelectric memory cell further comprises: precharging a first digit line (BL) coupled with the ferroelectric memory cell using an amount of charge that is used to precharge a second digit line (Line on CADD) configured to couple with the first digit line.
Regarding claim 17, Du discloses the apparatus, comprising: a memory array comprising a memory cell configured to store a logic state; and a memory controller (see column 5, lines 62-column 6, lines 15) coupled with the memory array and being operable to: initiate a read operation to read a value from the memory cell while the memory cell is coupled with an activated word line; initiate a self-reference operation that uses the memory cell to generate a reference voltage after the value is read from the memory cell during the read operation; and keep the word line activated between the read operation and the self- reference operation (see rejection of claim 2 above).
Regarding claim 18, Du discloses the apparatus of claim 17, wherein the memory controller is further operable to: activate, prior to initiating the read operation, a circuit to charge a digit line coupled with the memory cell to a first voltage (VBL); and activate, prior to initiating the self-reference operation, the circuit to charge the digit line to a second voltage lower than the first voltage (VOUT1).
Regarding claim 19, Du discloses the apparatus of claim 18, wherein the memory controller is further operable configured to: keep the word line activated while charging the first digit line to the first voltage; and keep the word line activated while charging the first digit line to the second voltage (word line is activated throughout, see above, Figure 4).
Regarding claim 20, Du discloses the apparatus of claim 17, wherein the memory controller is operable configured to: activate, as part of the read operation, a first switching component (CTL)coupled with a digit line of the memory cell so that [[a]] the digit line coupled with the memory cell charges to a first voltage (VBL at time 0); and activate, as part of the read operation, a second switching component (BLPRC) coupled with the digit line so that the digit line charges to a second voltage higher than the first voltage.
Regarding claim 21, Du discloses the apparatus of claim 17, wherein the memory controller is further operable to: activate a sense component to latch the value read from the memory cell; and activate the sense component to latch a reference voltage generated from the memory cell during the self-reference operation (see Figure 1, via C1 and C2).
Regarding claim 22, Du discloses the apparatus of claim 17, wherein the memory controller is further operable to: perform the self-reference operation based at least in part on precharging a digit line coupled with the memory cell to a voltage associated with the reference voltage (see rejection of claim 3 above).
Regarding claim 23, Du discloses the apparatus of claim 17, wherein the memory controller is further operable to: perform the self-reference operation based at least in part on coupling a digit line associated with the memory cell with a capacitor (CADD)  operable to precharge the digit line and with a circuit operable to provide an offset (M3); and generate the reference voltage using the memory cell after (after second pulse of plate line) reading the value from the memory cell based at least in part on coupling the digit line with the capacitor and the circuit.
Regarding claim 24, Du discloses the apparatus of claim 17, wherein the memory controller is further operable to: read the value from the memory cell based at least in part on precharging a first digit line coupled with the memory cell using an amount of charge that is used to precharge a second digit line operable to couple with the first digit line (See rejection of claim 5).

Allowable Subject Matter
Claims 6, 7, 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or reasonably teach in combination perform the self-reference operation based at least in part on precharging the digit line to a second voltage using the capacitor and a circuit operable to provide an offset to the first voltage in combination with all the claimed features.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. The modified rejections above to address the amendments are thought to be fully responsive to applicant’s arguments.  Applicant argues that the comparison of voltage values at different plate pulses does not correspond to a “self-referencing” operation, but fails to point out what specifically about the term “self-referencing” is not taught in this case.  Du teaches using the same memory cell to generate two voltages which are compared (i.e. self-referenced memory cell).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                                Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS KING/Primary Examiner, Art Unit 2824